Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 1 of 12




     EXHIBIT 62
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 2 of 12


                                                     INDIGENOUS SOLUTIONS
                                                      FOR ENVIRONMENTAL
                                                          CHALLENGES

                                        NOVEMBER 10-12, 2018 BANFF, ALBERTA


                                                         CONFERENCE:



                          INDIGENOUS SOLUTIONS FOR

                     ENVIRONMENTAL CHALLENGES




       WHAT                                                                 WHEN


                                                                            NOVEMBER 10-12, 2018
       The conference will use the context
                                                                            WHERE
         of the hisoric Aguinda v. Chevron
                                                                            BANFF CENTRE FOR ARTS
         environmental case to consider the                                 AND CREATIVITY


         critical role of judicial remedies                                 107 TUNNEL MOUNTAIN DR,
                                                                            BANFF, AB T1L 1H5
         for violations of the rights of
                                                                            COST



https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 3 of 12
         indigenous and other afected                                    EARLY BIRD REGISTRATION
                                                                         DEADLINE: OCTOBER 1, 2018
         peoples and the leading sysemic
                                                                         REGULAR REGISTRATION:
         obsacles to the realization of                                  OCTOBER 2, 2018 TO
                                                                         NOVEMBER 10, 2018
         remedies in particular cases, both
                                                                         CORPORATE/PROFESSIONAL
         in Canada and beyond.                                           /ACADEMIC: $555.00 CAD
                                                                         (EARLY BIRD); $630.00 CAD
                                                                         (REGULAR)


       Conference Steering Committee: Kathleen Mahoney, Sharon           REGULAR REGISTRANT:
                                                                         $399.00 CAD (EARLY BIRD);
       Mascher, Phil Fontaine, Robert Hamilton, Nigel Bankes,
                                                                         $475.00 CAD (REGULAR)
       Aaron Marr Page, Michelle Davis, Rajvir Gil

                                                                         STUDENT: $100.00 CAD
                                                                         (EARLY BIRD); $150.00 CAD
                                                                         (REGULAR)

                                                                         * Please note that a limited number
                                                                         of scholarships to cover the cost of
                                                                         registration fees will be available.
                                                                         Please contact Penny Jacko at
                                                                         pjacko@ishkonigan.com or
                                                                         Michelle Davis at
                                                                         kmahoney@ucalgary.ca to apply.


                                                                         REGISTRATION INCLUDES:
                                                                         BREAKFAST, LUNCH,
                                                                         MORNING AND AFTERNOON
                                                                         BREAK REFRESHMENTS,
                                                                         PREMADE RESERVATIONS
                                                                         FOR DINE AROUND ON
                                                                         NOVEMBER 10TH.




https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 4 of 12
                                                          REGISTER NOW




                                                                                                              




                                                         PROGRAM

       DAY 1
       8:30am – 9:30am : Opening Ceremony

            • Elders’ Circle led by Chief Reg Crowshoe

            • Welcome Message from Michael Hart, Vice Provost (Indigenous Engagement), University of Calgary


https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 5 of 12

       9:00am – 9:30am : Introduction

            • Goals and Objectives

                   ○ Kathleen Mahoney, Phil Fontaine, Luis Macas

       9:30am – 10:00am: Opening Keynote Address

            • Setting the Bottom Line in the Anthropocene

                   ○ David Suzuki

       10:00am – 11:00am: The Path Forward: Victories for Indigenous Peoples Rights in National and International
       Fora

            • CHAIR: Grand Chief Ed John

            • The Path to an Indigenous Rights-Respecting Jurisprudence in the Inter-American System

                   ○ Juan Aulestia

            • The Indian Residential School Settlement Agreement: Effective use of Indigenous Principles

                   ○ Kathleen Mahoney

            • Success in domestic litigation regarding indigenous rights.

                   ○ Bill Gallagher

        11:00am – 11:15pm : Health Break

        11:15am – 12:15pm : Challenges facing Ecuadorian peoples of Ecuador after the largest environmental
        catastrophe in the world

            • CHAIR: Luis Macas

            • Five or six survivors talk about their relationship to resource development in their Amazonian territories, their
               experiences with the resource development that has taken place, how they worked with NGO’s and other local
               rights groups over many years of struggle, what it’s like to grow up in a community struggling for its life, what
               reparations they need to repair the harms done to them, their families, their communities, their environment, their
               health, their economies and their lives. There could also be workshops throughout the conference to hear and
               record survivors’ stories through skype.

        12:15 – 1:00pm: Lunch Break

        1:00pm - 1:30pm: A Lawyer's Experience: The history of the Aguinda litigation

            • MODERATOR: Charles Nesson

            • Steven Donziger




https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 6 of 12

       1:30pm – 2:30pm: : Corporate Strategies of Obstruction

         CHAIR: Shaun Fluker

            • Corporate Accountability: From 'Here, There and Everywhere' to 'Nowhere Man'

                   ○ Shin Imai

            • The New Corporate Playbook: Targeting victims and their Lawyers with harassing SLAPP lawsuits and public
               “demonization”

                   ○ Rachel Deming

       2:30pm – 3:00pm: Keynote: Impediments to Achieving Indigenous Environmental Justice in the Court System

            • How courts deal with entrenched power

                   ○ TBA and Phil Fontaine

        3:00pm - 4:00pm: Building New Relationships through the use of Indigenous Principles and Processes: The
        Residential School Example

            • CHAIR: TBA

            • Limiting the Range of Permissible Lies: The importance of Truth Commissions for Reconciliation

                   ○ Willy Littlechild

            • Re-building Indigenous Families After Residential Schools

                   ○ Cora Voyageur

            • Reconciliation, Forgiveness, and Healing

                   ○ Chief Bobby Joseph

        4:00pm – 4:15pm : Health Break

        4:15pm – 5:15pm : The Political and Operational Dimensions of Reparations

            • Methodology for Bottom Up Engagement for Victims of Institutional Abuse: The Northern Ireland Experience

                   ○ Patricia Lundy

            • Keeping the Grass roots in Solidarity

                   ○ Jon McCourt, Derry Survivors Society

            • Methodology Problems with the Missing and Murdered Indigenous Women Inquiry: Lessons learned

                   ○ Marilyn Poitras

        6:30pm – 11:00pm : Cultural Activities




https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 7 of 12
            • Country and Western Barbecue and Cultural Night

       On Saturday night November 10th, a country and western venue in Banff will be the venue for a “hoe down” western
       bar-be-que complete with hay bales and country music, line dancing and tunes by the famous Juno nominated
       indigenous band, Indian City.

            • Mini Film festival - Friday November 9th

       The mini film festival will present a selection of documentaries on the conference themes. The films will be shown at
       the opening reception on Friday November 9th and will be hosted. Films will also be shown after the conference
       sessions and dinners.

       Fractured Land - Caleb Behn Host http://www.fracturedland.com

       Crude - https://chevrontoxico.com/crude/ TBC




       Day 2
       9:00am – 9:30am: Indigenous Rights and the Arts: Taking the Message to the People

            • MODERATOR TBA

                   ○ Aritha van Herk: The role of the arts in creating public awareness about the interrelationship between the
                       use of natural resources human rights, women’s rights, indigenous self-determination and the planet’s life
                       support system.

                   ○ Roger Waters: Use of Pop Culture and Music to Inform the Masses

                   ○ Caleb Behn : Use of Indigenous centered documentaries

       9:30 am– 9:45am : Q and A

       9:45am – 10:45am: Human Rights, Indigenous Rights and Business: Taking the message to Corporations

            • CHAIR: Brian Calliou

            • The Importance of Relationship Between Business and Human Rights

                   ○ Glen Murray

            • Hearing from the Capital Markets: Calling Corporate Polluters to Account from the Inside

                   ○ Simon Billenness

            • UNDRIP and the Business Community: What has Changed?

                   ○ Basil Ugochukwo

            • Hearing from the Multinationals: The Changing Corporate Approach to Resource Development



https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 8 of 12
                   ○ Audrey Mascarenhas

       10:45am – 11:00am: Health Break

       11:00am– 12:30pm: Overlapping Interests: Building Bridges Between Environmental NGO's and Indigenous
       Communities

            • CHAIR: Iris Almeida-Côté

            • The Interrelationship Between the Rainforest, Human Rights, Women’s Rights, Indigenous Self-Determination
               and the Planet’s Life Support System

                   ○ Paul Paz y Miño

            • Shifting the Global Conservancy Structure to a More Supportive Role for Indigenous Groups

                   ○ Jenny Brown

            • Making Connections between Environmental NGOs

                   ○ Hannah Askew

            • Direct Action: Strategies and Successes with NGOs

                   ○ Rex Weyler

        12:30pm – 1:30pm: Lunch Break

        1:30pm – 3:00pm: Turning to Indigenous Law: Conceiving Harms and Reparations Through Indigenous Legal
        Traditions

            • CHAIR: Robert Hamilton

            • A workshop for teaching Indigenous Legal Principles

                   ○ Val Napoleon

            • Cree responses to harms to lands/water

                   ○ Darcy Lindberg

            • Overview of the Indigenous Law Research Unit's Methodology and its Application in Practice

                   ○ Jessica Asch

        3:00pm-3:30pm: Health Break

        3:30pm – 4:30pm: The Master’s Tools? Examining the Role and Promise of Existing Law Affecting Indigenous
        Rights and Interests

            • CHAIR: TBA

            • Promises Hopes & Fantasies: Can Existing International Arbitration and Judgment Enforcement Mechanisms
               Serve Indigenous Peoples?



https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                     Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 9 of 12
                   ○ Aaron Marr Page

            • Enforcement of Foreign Judgments in Canada- Subsidiary Liability/Enterprise Liability

                   ○ Evar Oshionebo

            • UNDRIP Legislation and how it should be Applied to Environment, Human Rights, Interests of Indigenous
               peoples, and Trade Treaties

                   ○ Nigel Bankes

            • Building Environmental Assessment Processes that Endorses the Principles of the UNDRIP

                   ○ Sharon Mascher

        6:30pm- 11:00pm: Social Activities

            • Dinner Away Night

        On Sunday, November 11, Instead of a banquet, we are organizing a “dinner away” evening at a variety of Banff’s best
        restaurants. Delegates will have networking and conversation opportunities through a variety of themed tables hosted
        by experts attending the conference. Delegates will sign up for a particular dinner table conversation theme when they
        register and will be assigned to an appropriate group. The hosts will lead informal conversations over dinner. Delegates
        would be encouraged to sign up for tables where topics of their particular interest will be discussed. The dinners will
        provide excellent networking opportunities, promote consciousness raising, and achieve more in-depth discussion on
        the conference themes.

        Concurrent dinner discussions at local restaurants on:

            • RICO and SLAPP suits: Fighting back

            • Growing the Indigenous Coalition between Ecuador and Canada

            • Shaping a model for Settling the Aguinda Claim

            • Intersections between Environmental and Indigenous Rights Cases

            • Indigenous Strategizing for Social Justice

            • NGO’s and CEO’s – Finding Common Ground

            • Understanding Indigenous Legal Traditions

            • Art and Indigenous Resistance

            • Aboriginal Women and Dispute Resolution

            • Corporate Responsibility in the 21st Century

            • Internationalization of Domestic Law

            • Direct Action

        Participating Restaurants:



https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                    Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 10 of 12
       Chuck’s Steakhouse - www.chuckssteakhouse.ca

       The Maple Leaf - www.banffmapleleaf.com

       The Bison - www.thebison.ca

       Park Distillery Restaurant + Bar - www.parkdistillery.com

       The Balkan - www.banffbalkan.ca

       Castello Ristorante - https://www.fairmont.com/banff-springs/dining/castelloristorante/

       Grapes Wine Bar - https://www.fairmont.com/banff-springs/dining/grapeswinebar/

       Saltlik Banff - http://www.saltlik.com/banff/

       The Vermillion Room - https://www.vermillionroom.com

       Primrose Dining Room - http://www.rimrockresort.com/primrose.html




       Day 3
       9:00am – 9:30am: Going Forward Together

            • MODERATOR: Sharon Mascher

            • Conversation about Canada's role in Ensuring Indigenous Participation in Resource Decision-Making are
               Recognized and Respected by Resource Developers

                   ○ Speaker TBA

            • The role of organized labour unions

                   ○ Speaker TBA

       9:30am – 10:00am: Q and A

       10:00am – 11:00am: Rapporteur’s Report

            • Richard Devlin

       11:00am – 12:00pm: Wrap Up

            • Statement of Commitment

            • Signing Ceremony and Witnessing

            • Formation of a Global Movement to Fight Global Corruption



https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                    Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 11 of 12
            • Establish a Website to Create a Network for Indigenous and Non-Indigenous Youth Groups

       Other Conference Activities:

            • Poster Display

       Graduate students will be invited to present their research on relevant topics in poster displays. These posters could be
       displayed throughout the conference. Selection of posters would be by a peer review committee.

            • Art Display

       The art show will include pieces by established and emerging indigenous artists to demonstrate how Indigenous Art
       challenges colonial law.




                             REGISTRATION IS NOW OPEN
                                           We hope you will join us for this groundbreaking conference




                                                              REGISTER HERE




                                                             Powered by Squarespace




https://banffconference2018.com/[9/27/2018 6:23:43 PM]
Indigenous Solutions for Environmental Challenges
                    Case 1:11-cv-00691-LAK-RWL Document 2091-62 Filed 10/02/18 Page 12 of 12




https://banffconference2018.com/[9/27/2018 6:23:43 PM]
